                Case 4:20-cv-05957-JSW Document 1 Filed 08/24/20 Page 1 of 11




 11 Karen I. Boyd (State Bar No. 189808)
      boyd@turnerboyd.com
 22   Jennifer Seraphine (State Bar No. 245463)
      seraphine@turnerboyd.com
      Louis L. Wai (State Bar No. 295089)
 33   wai@turnerboyd.com
 4    TURNER BOYD LLP
 4    702 Marshall Street, Suite 640
 5    Redwood City, California 94063
 5    Telephone: (650) 521-5930
 6    Facsimile: (650) 521-5931
 67 Morgan Chu (State Bar No. 70446)
      mchu@irell.com
 78 Alan J. Heinrich (State Bar No. 212782)
      aheinrich@irell.com
 89   Keith A. Orso (State Bar No. 217490)
      korso@irell.com
10    Elizabeth C. Tuan (State Bar No. 295020)
 9    etuan@irell.com
11    IRELL & MANELLA LLP
10    1800 Avenue of the Stars, Suite 900
12    Los Angeles, California 90067
11    Telephone: (310) 277-1010
13    Facsimile: (310) 203-7199
12
14 Attorneys for Plaintiff Berkeley Lights, Inc.
13
15
                                      UNITED STATES DISTRICT COURT
16
14                                  NORTHERN DISTRICT OF CALIFORNIA

17    BERKELEY LIGHTS, INC.,                       )   CASE NO. 3:20-cv-5957
15
                                                   )
18                     Plaintiff,                  )   COMPLAINT FOR:
16                                                 )
19    v.                                           )   (1) DECLARATORY JUDGMENT OF
17                                                 )   NON-INFRINGEMENT OF U.S.
20    ABCELLERA BIOLOGICS INC. and                 )   PATENT;
18    LINEAGE BIOSCIENCES, INC.,                   )
21                                                 )   (2) UNFAIR COMPETITION UNDER §
                       Defendants.                 )   43(a) OF THE LANHAM ACT, 15
19
22                                                 )   U.S.C. § 1125; AND
                                                   )
23
20                                                 )   (3) UNFAIR COMPETITION UNDER
                                                   )   CALIFORNIA BUSINESS &
24                                                 )   PROFESSIONS CODE § 17200, ET
21
                                                   )   SEQ.
25                                                 )
22                                                     DEMAND FOR JURY TRIAL
26
23
27
24
28
      COMPLAINT                                                          CASE NO. 3:20-CV-5957
                 Case 4:20-cv-05957-JSW Document 1 Filed 08/24/20 Page 2 of 11




11          Plaintiff Berkeley Lights, Inc. (“Berkeley Lights” or “Plaintiff”), by and through its

22   undersigned counsel, hereby sets forth its Complaint against AbCellera Biologics Inc. (“AbCellera”)

     and Lineage Biosciences, Inc. (“Lineage”) (collectively “Defendants”) and alleges as follows:
33
 4                                       NATURE OF THIS ACTION
4
 5          1.       This is an action for: (1) declaratory judgment of non-infringement of a United States
5
 6   patent pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202, and the United States
67   Patent Law, 35 U.S.C. § 1 et seq.; (2) unfair competition and false advertising pursuant to Lanham
78   Act § 43(a), 15 U.S.C. § 1125; and (3) unfair business practices pursuant to California Business &

89   Professions §§ 17200, et seq.

10          2.       These claims arise from Defendants’ false assertions that Berkeley Lights’
9
11   technologies and products may infringe one or more United States patents, made in statements to
10
12   both Berkeley Lights and to certain customers of Berkeley Lights. Defendants’ assertions were and
11
13   are baseless and deliberately misrepresent both (1) the scope and reach of the threatened patents and
12
14   (2) Berkeley Lights’ technologies and products. Upon information and belief, Defendants’
13
15   assertions were made in an improper and unlawful attempt to coerce Berkeley Lights to license

16
14   patents that it does not practice or infringe, or to cease the sale of certain products, by improperly

17   interfering with Berkeley Lights’ business activities.
15
18          3.       When Berkeley Lights did not capitulate, defendant AbCellera filed a patent
16
19   infringement action against Berkeley Lights. In its complaint in that action AbCellera did not,
17
20   however, assert all of the patents with which it had threatened both Berkeley Lights and Berkeley
18
21   Lights’ customers. This omission underscores the intentional overreaching nature of Defendants’
19
22   claims, and the knowing falsity of Defendants’ assertions.

23
20          4.       Accordingly, Berkeley Lights seeks a declaration that its technologies and products

24   do not infringe U.S. Patent No. 10,058,839, and injunctive relief to stop Defendants’ false statements
21
25   and unfair competition.
22
26                                               THE PARTIES
23
27          5.       Plaintiff Berkeley Lights is a leader in Digital Cell Biology and cell selection
24
28   technology, and an innovator in processes for functionally screening and recovering individual cells
     COMPLAINT                                                                        CASE NO. 3:20-CV-5957
                    Case 4:20-cv-05957-JSW Document 1 Filed 08/24/20 Page 3 of 11




11   for various biological processes, including antibody discovery, cell line development, T-cell

22   analysis, and synthetic biology.

               6.       Berkeley Lights is a corporation organized and existing under the laws of the State of
33
 4   Delaware, with its principal place of business at 5858 Horton Street, Suite 320, Emeryville,
4
 5   California 94608.
5
 6             7.       Upon information and belief, defendant AbCellera is a corporation organized and
67   existing under the laws of the country of Canada and laws of the province of British Columbia, with
78   its principal place of business at 2215 Yukon Street, Vancouver, British Columbia, Canada V5Y

89   0A1.

10             8.       Upon information and belief, defendant Lineage is a corporation organized and
9
11   existing under the laws of the State of Delaware, with its principal place of business at 2215 Yukon
10
12   Street, Vancouver, British Columbia, Canada V5Y 0A1.
11
13                                        JURISDICTION AND VENUE
12
14             9.       This Court has subject matter jurisdiction under the Declaratory Judgment Act, Title
13
15   28 U.S.C. § 2201 and 2202, and under the patent laws of the United States, Title 28 U.S.C. §§ 1331,

16
14   1338(a) and Title 35 U.S.C. §§ 1 et seq., with respect to Berkeley Lights’ claims for declaratory

17   relief.
15
18             10.      This Court has subject matter jurisdiction under the Lanham Act § 43(a), and more
16
19   particularly under Title 28 U.S.C. § 1331 and 15 U.S.C. § 1125 et. seq., with respect to Berkeley
17
20   Lights’ federal claims for unfair competition and false advertising.
18
21             11.      This Court has supplemental jurisdiction over Berkeley Lights’ state law unfair
19
22   competition claim pursuant to 28 U.S.C. § 1367(a) because that claim is so related to the federal

23
20   claims that they form part of the same case or controversy and derive from a common nucleus of

24   operative facts.
21
25             12.      This Court also has diversity jurisdiction under 28 U.S.C. § 1332(a).
22
26             13.      This Court has personal jurisdiction over Defendants because Defendants transact
23
27   business in the State of California, including by, upon information and belief, offering to provide
24
28   and/or providing products and services in this judicial district and throughout the State of California.
     COMPLAINT                                                                        CASE NO. 3:20-CV-5957
                 Case 4:20-cv-05957-JSW Document 1 Filed 08/24/20 Page 4 of 11




11           14.      Defendants have additionally directed their unlawful conduct that is the basis of this

22   Complaint into this judicial district, including by directing their false representations to Berkeley

     Lights and certain customers of Berkeley Lights located in this district.
33
 4           15.      Upon information and belief, at least defendant AbCellera participated in a webinar
4
 5   program conducted by a Berkeley Lights’ customer in this judicial district to obtain information
5
 6   regarding Berkeley Lights’ technologies and products. Defendants then identified this presentation
67   in making their false assertions regarding Berkeley Lights’ technologies and products.
78           16.      In August 2018, defendant AbCellera acquired defendant Lineage. Lineage was the

89   applicant and is the current assignee of U.S. Patent No. 10,058,839 (the “’839 patent”) at issue in

10   this case. Upon information and belief, Lineage has maintained and may continue to maintain
9
11   offices in this judicial district (in Palo Alto, California). Upon information and belief, two of the
10
12   inventors on the ’839 patent, Christian Fan and Edward Hutchins, are presently located in this
11
13   District.
12
14           17.      Upon information and belief, AbCellera secures, or has secured, financing from
13
15   entities or individuals based in the Northern District of California, including, for example, the

16
14   venture capital firm DCVC Bio.

17           18.      Upon information and belief, AbCellera collaborates, or has collaborated, with
15
18   companies in the Northern District of California, including for example Denali Therapeutics and
16
19   Gilead Sciences.
17
20           19.      Upon information and belief, one or more of Defendants’ respective employees travel
18
21   to, have traveled to, and/or are located in the Northern District of California.
19
22           20.      Venue in this district is proper under 28 U.S.C. § 1391 on multiple grounds, at least

23
20   including because a substantial part of the events or omissions giving rise to the claims occurred in

24   this district.
21
25                                DEFENDANTS’ UNLAWFUL CONDUCT
22
26           21.      Beginning in October 2019, AbCellera contacted Berkeley Lights regarding Berkeley
23
27   Lights’ technologies and products, and regarding certain patents that AbCellera claims to control.
24
28
     COMPLAINT                                                                          CASE NO. 3:20-CV-5957
               Case 4:20-cv-05957-JSW Document 1 Filed 08/24/20 Page 5 of 11




11           22.    More specifically, AbCellera’s General Counsel sent a letter to Berkeley Lights

22   “inviting” Berkeley Lights to review AbCellera’s “patent portfolio.” See Exhibit A. AbCellera’s

     correspondence lists a number of patents and also referenced “our issued U.S. patents and our
33
 4   pending applications which can be found using the USPTO’s Public PAIR portal, some of which are
4
 5   presented below.” Id.
5
 6           23.    The specific patents (and published patent applications) identified in Exhibit A
67   included: U.S. Patent Nos. 9,188,593 (the “’593 patent”); 10,107,812 (the “’812 patent”);
78   10,274,494 (the “’494 patent”); 10,087,408 (the “’408 patent”); and 10,421,936 (the “’936 patent”);

89   and U.S. Patent Application Publication No. 2019/0195874, which later issued as U.S. Patent No.

10   10,466,241 (the “’241 patent”) (collectively, with the ’839 patent and U.S. Patent No. 10,578,618
9
11   (the “’618 patent”), the “Threatened Patents”). See Exhibit A.
10
12           24.    AbCellera has also contacted certain customers of Berkeley Lights regarding at least
11
13   most of the Threatened Patents and Berkeley Lights’ technologies and products. Upon information
12
14   and belief, this contact began in or around December 2019, and continued at least through June
13
15   2020.

16
14           25.    Specifically, AbCellera, again through its General Counsel, has sent correspondence

17   to at least three Berkeley Lights’ customers regarding their use of Berkeley Lights’ technologies and
15
18   products and the Threatened Patents. AbCellera has also discussed related issues with at least one
16
19   additional customer.
17
20           26.    For example, AbCellera sent written correspondence to at least one Berkeley Lights’
18
21   customer stating, “[i]n light of your recent announcement on the acquisition of the Berkeley Lights
19
22   Beacon™ instrument for single-cell antibody discovery, we would like to draw your attention to

23
20   AbCellera’s patent portfolio. Our global portfolio broadly covers the use [sic] high-throughput

24   microfluidics for single cell antibody discovery and clone selection.” Upon information and belief,
21
25   AbCellera has made the same or similar statements to other Berkeley Lights customers.
22
26           27.    On December 30, 2019, Berkeley Lights wrote to AbCellera to address AbCellera’s
23
27   letters to its customers. Berkeley Lights advised AbCellera that its statements regarding the scope of
24
28
     COMPLAINT                                                                     CASE NO. 3:20-CV-5957
              Case 4:20-cv-05957-JSW Document 1 Filed 08/24/20 Page 6 of 11




11   the Threatened Patents were “highly misleading” and demanded that AbCellera “cease sending

22   letters like these and making threatening and false statements.” See Exhibit B.

            28.     AbCellera contacted Berkeley Lights by letter again in late January 2020. That letter
33
 4   again knowingly vastly overstates the scope and reach of the patents identified in its earlier
4
 5   correspondence, claiming: “our patent portfolio broadly covers methods for the use of microfluidic
5
 6   devices in performing single-cell secretion assays, the application of single-cell screening assays for
67   antibody discovery, and the application of microfluidic single-cell assays for clone selection.” See
78   Exhibit C.

89          29.     AbCellera also stated in its January 2020 letter that, “[w]e must assume that Berkeley

10   Lights is interested in ensuring that its customers have unfettered ability to purchase and use
9
11   Berkeley Lights’ instruments for single-cell workflows and applications that have been and are being
10
12   advertised.” See Exhibit C.
11
13          30.     Berkeley Lights again responded to AbCellera, by letter dated February 25, 2020,
12
14   advising AbCellera that “we accepted your October 3, 2019 letter invitation to review AbCellera’s
13
15   patents and we see no freedom to operate (‘FTO’) issues. In light of our FTO conclusion, we do not

16
14   see a compelling reason to coordinate a business meeting.” See Exhibit D.

17          31.     Still, AbCellera contacted Berkeley Lights again in April 2020. In this
15
18   correspondence, AbCellera identifies two additional patents not included in its earlier
16
19   correspondence, specifically the ’618 and ’839 patents. See Exhibit E. In its April 2020 letter,
17
20   AbCellera also threatened, “[g]iven Berkeley Lights’ widely known intentions to file an IPO, being
18
21   transparent and forthright with the public, its clients, and with its stakeholders is paramount.” Id.
19
22          32.     AbCellera also continued to contact Berkeley Lights’ customers. For example, in a

23
20   May 2020 letter to one Berkeley Lights customer, AbCellera asserted that, “our patent estate has

24   increased considerably and additional patents will be issuing soon that expand coverage over
21
25   AbCellera’s proprietary technologies” and that “AbCellera’s patent portfolio covers single cell
22
26   antibody discovery that may be embodied in the Berkeley Lights Beacon™ instrument.”
23
27          33.     Upon information and belief, the person or persons sending the above letters from
24
28   AbCellera to Berkeley Lights and Berkeley Lights’ customers did not have a reasonable basis to
     COMPLAINT                                                                       CASE NO. 3:20-CV-5957
                 Case 4:20-cv-05957-JSW Document 1 Filed 08/24/20 Page 7 of 11




11   believe that all statements and inferences to be drawn from them were true and accurate in all

22   respects.

            34.      AbCellera’s correspondence to Berkeley Lights and to Berkeley Lights’ customers
33
 4   makes the clear – and false – implication that Berkeley Lights’ technologies and products may
4
 5   infringe the Threatened Patents. Upon information and belief, AbCellera’s interference with
5
 6   Berkeley Lights’ customer relations is an improper and unlawful attempt to either pressure Berkeley
67   Lights to negotiate an unnecessary license to the Threatened Patents, or to cause Berkeley Lights to
78   cease the sale of certain product offerings.

89          35.      Upon information and belief, defendant Lineage directly participated in drafting

10   and/or sending AbCellera’s letters to both Berkeley Lights and Berkeley Lights’ customers. For
9
11   example, AbCellera’s April 2020 letter to Berkeley Lights was delivered by Federal Express, in an
10
12   envelope that lists Lineage as the sender. See Exhibit F.
11
13          36.      On July 9, 2020, AbCellera filed a complaint alleging that Berkeley Lights infringes
12
14   certain of its patents, including the ’812 patent, the ’494 patent, the ’241 patent, the ’618 patent, the
13
15   ’962 patent, the ’408 patent, the ’936 patent, and the ’018 patents. Notably, however, AbCellera did

16
14   not allege infringement of all of the patents identified in its correspondence to Berkeley Lights and

17   Berkeley Lights’ customers, including specifically Lineage’s ’839 patent.
15
18                                                  COUNT I
16
19                     DECLARATORY JUDGMENT OF NON-INFRINGEMENT
17
20          37.      Plaintiff Berkeley Lights incorporates by reference the allegations set forth above as
18
21   though fully set forth herein.
19
22          38.      Berkeley Lights does not directly, contributorily, or by inducement infringe any claim

23
20   of the ’839 patent, either literally or under the doctrine of equivalents.

24          39.      Berkeley Lights’ customers do not, through their use of Berkeley Lights’ technologies
21
25   or products, infringe any claim of the ’839 patent, either literally or under the doctrine of
22
26   equivalents.
23
27          40.      Based on the acts, conduct, and statements of Defendants, there exists an actual and
24
28   substantial controversy, within the meaning of 28 U.S.C. §§ 2201 and 2202, between Berkeley
     COMPLAINT                                                                        CASE NO. 3:20-CV-5957
               Case 4:20-cv-05957-JSW Document 1 Filed 08/24/20 Page 8 of 11




11   Lights and the Defendants as to whether Berkeley Lights or any of the products made, used, sold

22   and/or offered for sale by Berkeley Lights infringes the ’839 patent.

            41.     The existing controversy is of sufficient immediacy and reality to warrant the
33
 4   issuance of a declaratory judgment of non-infringement.
4
 5          42.     Upon information and belief, absent a declaration of non-infringement, the
5
 6   Defendants will continue to wrongfully assert the ’839 patent against Berkeley Lights and others,
67   including Berkeley Lights’ customers, in violation of the laws and contrary to the public policy of
78   the United States, and the Defendants will, thereby, continue to cause Berkeley Lights irreparable

89   injury and damage.

10          43.     A judicial determination on these disputes is necessary and appropriate at this time so
9
11   that the parties may ascertain their respective rights and obligations with respect to the ’839 patent
10
12   and any past, present or future manufacture, use, importation, distribution, sale or offer for sale of
11
13   Berkeley Lights’ products.
12
14                                                 COUNT II
13
15            UNFAIR COMPETITION UNDER LANHAM ACT § 43(A), 15 U.S.C. § 1125

16
14          44.     Plaintiff Berkeley Lights incorporates by reference the allegations set forth above as

17   though fully set forth herein.
15
18          45.     Defendants have made false statements of fact about the Threatened Patents and
16
19   about Berkeley Lights’ technologies and products, including false statements to Berkeley Lights’
17
20   customers.
18
21          46.     Defendants’ statements were false and misleading representations of a material fact
19
22   that constituted commercial advertising and promotion.

23
20          47.     Defendants’ statements misrepresented the nature, qualities, and/or characteristics of

24   the Threatened Patents and/or Berkeley Lights’ technologies and products.
21
25          48.     Defendants’ statements actually deceived and/or had the tendency to deceive a
22
26   substantial segment of the intended audience.
23
27
24
28
     COMPLAINT                                                                       CASE NO. 3:20-CV-5957
               Case 4:20-cv-05957-JSW Document 1 Filed 08/24/20 Page 9 of 11




11          49.     Defendants caused their statements to enter interstate commerce, including by

22   transmitting them from Vancouver, British Columbia, Canada into various states in the United

     States, including at least California, Massachusetts, and Indiana.
33
 4          50.     Defendants’ false statements were made in bad faith as they were intended to
4
 5   interfere with Berkeley Lights’ economic relationships, and because Defendants knew or should
5
 6   have known that the Threatened Patents do not cover Berkeley Lights’ technologies and products.
67          51.     Defendants’ false statements have caused or are likely to cause competitive or
78   commercial injury to Berkeley Lights.

89          52.     Defendants’ conduct, as described above, was and continues to be so willful,

10   deliberate, wanton, and in such reckless and conscious disregard of the rights of Berkeley Lights and
9
11   others as to make this an “exceptional” case under 15 U.S.C. § 1117.
10
12                                                COUNT III
11
13        UNFAIR COMPETITION UNDER CAL. BUS. & PROF. CODE §§ 17200, ET SEQ.
12
14          53.     Plaintiff Berkeley Lights incorporates by reference the allegations set forth above as
13
15   though fully set forth herein.

16
14          54.     Defendants have committed and will continue to commit unlawful, unfair or

17   fraudulent business acts or practices, and unfair, deceptive, untrue or misleading advertising in
15
18   violation of California Business & Professions Code §§ 17200, et seq.
16
19          55.     Defendants have made false and misleading statements about the Threatened Patents
17
20   and about Berkeley Lights’ technologies and products in commercial speech.
18
21          56.     Specifically, Defendants have made false statements in commercial speech regarding
19
22   the scope of the Threatened Patents, improperly misrepresenting their scope and reach as it relates to

23
20   Berkeley Lights’ technologies and products, and intending to and thereby wrongfully inhibiting

24   competition in the marketplace.
21
25          57.     This cause of action expressly excludes as a basis for liability AbCellera’s litigation
22
26   activities and non-commercial speech.
23
27          58.     As a result of the Defendants’ wrongful acts, Berkeley Lights has suffered damages,
24
28   including diminution in the value of its business, and damage to its reputation and goodwill.
     COMPLAINT                                                                      CASE NO. 3:20-CV-5957
              Case 4:20-cv-05957-JSW Document 1 Filed 08/24/20 Page 10 of 11




11          59.        Upon information and belief, Defendants’ conduct was fraudulent, oppressive and/or

22   malicious, giving rise to an award of punitive damages.

            60.        Unless the Defendants are restrained from continuing their unfair, unlawful,
33
 4   fraudulent, and/or misleading practices, Berkeley Lights will suffer irreparable injury.
4
 5                                           PRAYER FOR RELIEF
5
 6   WHEREFORE, Plaintiff prays for relief and judgement as follows:
67          61.        That judgment be entered in favor of Plaintiff Berkeley Lights and against the
78   Defendants;

89          62.        That the Court declare that Berkeley Lights’ case against the Defendants is an

10   exceptional case under 35 U.S.C. § 285;
9
11          63.        That, on the First Count, the Court makes a declaration that Berkeley Lights does not
10
12   infringe, directly, contributorily, or by inducement, literally or under the doctrine of equivalents, any
11
13   claim of the ’839 patent;
12
14          64.        That, on the Second Count, Berkeley Lights be awarded damages, multiplied for the
13
15   Defendants’ willful misconduct, and injunctive relief baring further violations of the Lanham Act as

16
14   alleged herein;

17          65.        That, on the Third Count, Berkeley Lights be awarded damages, punitive damages,
15
18   and injunctive relief barring further unfair competition as alleged herein;
16
19          66.        That Berkeley Lights be awarded pre-judgment and post-judgment interest at the
17
20   applicable legal rate;
18
21          67.        That Berkeley Lights be awarded costs, expenses, and attorneys’ fees, as appropriate;
19
22   and

23
20          68.        That the Court award Berkeley Lights such other and further relief as this Court may

24   deem just and appropriate.
21
25                                      DEMAND FOR TRIAL BY JURY
22
26          Plaintiff hereby demands a trial by jury of all claims for which it has the right thereto.
23
27
24
28
     COMPLAINT                                                                       CASE NO. 3:20-CV-5957
            Case 4:20-cv-05957-JSW Document 1 Filed 08/24/20 Page 11 of 11




11     Dated: August 24, 2020            Respectfully submitted,

22
                                        TURNER BOYD LLP
33
 4                                      /s/ Jennifer Seraphine
4                                       Karen I. Boyd (State Bar No. 189808)
 5                                      boyd@turnerboyd.com
5                                       Jennifer Seraphine (State Bar No. 245463)
 6                                      seraphine@turnerboyd.com
67                                      Louis L. Wai (State Bar No. 295089)
                                        wai@turnerboyd.com
78                                      TURNER BOYD LLP
                                        702 Marshall Street, Suite 640
89                                      Redwood City, California 9063
                                        Telephone: (650) 521-5930
10
9
                                        Morgan Chu (State Bar No. 70446)
11                                      mchu@irell.com
10                                      Alan J. Heinrich (State Bar No. 212782)
12                                      aheinrich@irell.com
11                                      Keith A. Orso (State Bar No. 217490)
13                                      korso@irell.com
12                                      Elizabeth C. Tuan (State Bar No. 295020)
14                                      etuan@irell.com
                                        IRELL & MANELLA LLP
13
15                                      1800 Avenue of the Stars, Suite 900
                                        Los Angeles, California 90067
16
14                                      Telephone: (310) 277-1010
17                                      Attorneys for Plaintiff
15
18
16
19
17
20
18
21
19
22

23
20
24
21
25
22
26
23
27
24
28
     COMPLAINT                                                        CASE NO. 3:20-CV-5957
